Citation Nr: 1511202	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran initially filed a claim on the form pertaining to specially adapted housing and/or special home adaptation in May 2011.  In June 2011, the Veteran was provided notice of the relevant criteria for establishing entitlement to both specially adapted housing and a special home adaptation     grant.  Thereafter, the RO only appears to have adjudicated, and the Veteran only appealed, the claim for a special home adaptation grant; specially adapted housing was not addressed.  Thus, the issue is limited to entitlement to a special home adaptation grant.  However, given the Veteran's various references to mobility issues and use of a wheelchair in written statements, such matter is REFERRED   to the RO to should clarify from the Veteran whether or not he is also seeking entitlement to specially adapted housing benefits, and take appropriate action as necessary. 


FINDING OF FACT

The Veteran's sole service-connected disability is coronary artery disease (CAD), rated as 100 percent disabling.


CONCLUSION OF LAW

The criteria for a special home adaptation grant are not met. 38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. § 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the duty to notify was satisfied by way of a June 2011 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish entitlement to a special home adaptation grant.  The Board is cognizant that the June 2011 notice letter did not advise the Veteran as to the possibility of entitlement to a special home adaptation grant based on disability from residuals of an inhalation injury.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2014).  Nevertheless, the Veteran did receive such notice in the December 2012 statement of the case.  Furthermore, as he is not service-connected for any disability due to inhalation injury, he is not prejudiced by the omission of such notice in the preadjudication letter, or by any timing issue.  

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-     service treatment records have been obtained.  While he was not afforded a          VA examination in the instant case, the Board finds that an examination is not warranted as the Veteran is not service connected for disability involving the Veteran's upper extremities, vision, burns, or an inhalation injury.   

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks entitlement to a special home adaptation grant based on his service-connected coronary artery disease (CAD).  He contends that his CAD is      a permanent and total disability, and that he has to use a wheelchair or cane for mobility and to prevent falls.  He stated that he should, therefore, be given a grant for home adaptation to help him "get around and into in my home."  

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and, is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (i) blindness in both eyes with 5/200 visual acuity or less, (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(a), (b) (2014).

In this case, service connection has been established for coronary artery disease,    rated as 100 percent disabling.  The medical evidence of record also indicates         that the Veteran has multiple nonservice-connected disabilities, including stroke residuals, unspecified hemiplegia and hemiparesis affecting the nondominant side (nonfunctional use of the right upper extremity), postural hypotension, sensorineural hearing loss, chronic back pain, and decreased right knee and hip mobility.  

Upon review of the record, the Board finds that the most probative evidence does not establish that the Veteran has met the criteria for entitlement to a special home adaptation grant. 

The Veteran has not alleged and the record does not show that he is service connected for blindness in either eye.  Nor is it shown that he has a service-connected anatomical loss or loss of use of either of the hands (or upper extremities); deep partial thickness burns or full thickness or subdermal burns that have resulted in contractures(s) with limitation of motion of one or more extremities or the trunk; or residuals of an inhalation injury.  Hence, the Veteran is not entitled to a special home adaptation grant on any of those bases.  38 C.F.R. § 3.809a (2014).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to a special home adaptation grant is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


